ITEMID: 001-89851
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SIVERIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 13 - Right to an effective remedy;Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicant was born in 1925 and lives in Obninsk.
5. As a victim of Chernobyl, the applicant was entitled to social beneﬁts. Considering himself underpaid, he brought two actions against a social-security authority.
6. On 24 August 1999 the Obninsk Town Court held for the applicant and ordered the authority to pay arrears and to increase the periodic payments. This judgment became binding on 10 January 2000. According to the Government, this judgment was gradually enforced by March 2006. According to the applicant, this judgment has not been fully enforced to date, because the periodic payments lag behind the cost of living.
7. On 1 July 2003 the town court held for the applicant and ordered the authority to pay 111,328 Russian roubles (RUB) in arrears and to upgrade the periodic payments to RUB 7,698.57 with their subsequent adjustment for the cost-of-living. This judgment became binding on 18 August 2003, but has not been fully enforced to date.
8. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment in two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment in three months.
VIOLATED_ARTICLES: 13
6
P1
VIOLATED_PARAGRAPHS: P1-1
